Citation Nr: 1720972	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  06-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a February 4, 2005 rating decision that granted service connection for DDD of the lumbar spine and assigned an effective date of September 3, 2003.

2.  Whether there was CUE in a March 3, 2006 rating decision that assigned an earlier effective date of August 29, 2003 for the grant of service connection for DDD of the lumbar spine.

3.  Entitlement to higher initial evaluations for degenerative disc disease (DDD) of the lumbar spine, rated as 20 percent disabling prior to March 3, 2016 and as 30 percent disabling from that date.

4.  Entitlement to higher initial evaluations for right lower extremity radiculopathy, rated as 10 percent disabling prior to March 3, 2016 and as 40 percent disabling from that date.

5.  Entitlement to an initial evaluation in excess of 30 percent for bladder incontinence.

6.  Entitlement to an initial evaluation in excess of 40 percent for bowel incontinence.  

7.  Entitlement to an effective date earlier than June 2, 2010 for the grant of service connection for right lower extremity radiculopathy.

8.  Entitlement to an effective date earlier than June 2, 2010 for the grant of service connection for left lower extremity radiculopathy.

9.  Entitlement to an effective date earlier than April 21, 2014 for the grant of service connection for bladder incontinence.

10.  Entitlement to an effective date earlier than April 21, 2014 for the grant of service connection for bowel incontinence.

11.  Entitlement to an effective date earlier than June 2, 2010 for the grant of a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A February 2005 rating decision granted service connection for degenerative disc disease of the lumbar spine and assigned a 20 percent evaluation effective August 29, 2003; and denied service connection for service connection for bilateral foot and ankle disabilities.  In July 2009, the Board denied service connection for a bilateral foot disability and remanded the remaining issues.  Those issues were again remanded in May 2010.  

In a June 2011 rating decision, the RO granted service connection for right lower extremity radiculopathy and assigned a 10 percent evaluation, effective June 2, 2010.  The Veteran disagreed with the effective date and evaluation assigned.

In August 2012, the Board again remanded the issues of entitlement to service connection for a bilateral ankle disability and a higher evaluation for degenerative disc disease of the lumbar spine.  The Board included the issue of entitlement to a higher evaluation for right lower extremity radiculopathy, noting that it was part and parcel of the increased rating claim for degenerative disc disease; and also took jurisdiction over the issue of entitlement to a total rating based on unemployability due to service connected disability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a March 2014 rating decision, the RO granted a TDIU, effective June 2, 2010. The Veteran subsequently disagreed with the effective date assigned, and has perfected his appeal with respect to this issue.

In August 2014, the Veteran appeared before the undersigned Veterans Law Judge via videoconference.  A transcript of his hearing has been associated with the electronic record.

In a September 2014 rating decision, service connection for bladder and bowel incontinence was granted, with noncompensable evaluations assigned, effective April 21, 2014.  The Veteran subsequently disagreed with the evaluations and effective dates assigned.  

In December 2014, the Board dismissed the Veteran's claim of entitlement to service connection for a bilateral ankle disability upon the Veteran's motion for withdrawal of that issue from appeal.  The issues of entitlement to an initial evaluation in excess of 20 percent for DDD of the lumbar spine and an effective date earlier than June 2, 2010 for the grant of service connection for right lower extremity radiculopathy were remanded.  At that time, the Board also referred to the Agency of Original Jurisdiction (AOJ) the issues of whether there was CUE in the AOJ's decisions of February 4, 2005 and March 3, 2006 as to the effective date of the grant of service connection for degenerative disc disease of the lumbar spine, as well as the issue of entitlement to an effective date earlier than June 2, 2010 for the grant of a TDIU.

While the appeal was in remand status, the AOJ issued a rating decision in May 2016 granting a 40 percent evaluation for right lower extremity radiculopathy, effective March 3, 2016; a 30 percent evaluation for DDD of the lumbar spine, effective March 3, 2016, and a 20 percent evaluation for left lower extremity radiculopathy, effective March 3, 2016.

In September 2016, the AOJ issued a rating decision that concluded that there was no CUE in the February 4, 2005 and March 3, 2006 decisions regarding the effective date assigned to the grant of service connection for DDD of the lumbar spine.  The Veteran subsequently perfected his appeal with respect to this decision.

Additionally, the AOJ in September 2016 issued a statement of the case with respect to the issue of entitlement to an effective date earlier than June 2, 2010 for the grant of a TDIU.  The Veteran perfected his appeal with respect to this determination.  

In December 2016, the AOJ issued a rating decision which awarded a 40 percent evaluation for bladder incontinence and a 30 percent evaluation for bowel incontinence, effective April 21, 2014 the effective date for the grant of service connection.  

The issues of entitlement higher evaluations for right lower extremity radiculopathy, bladder incontinence, and bowel incontinence; and earlier effective dates for the grant of service connection for bladder and bowel incontinence, as well as for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not alleged an error of fact or law in the February 2005 or March 2006 rating decisions regarding the effective date assigned to the grant of service connection for DDD of the lumbar spine that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.

2.  For the period prior to May 7, 2013, DDD of the lumbar spine was manifested, at worst, by flexion limited to 35 degrees; there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months.

3.  For the period from May 7, 2013, DDD of the lumbar spine more closely approximated unfavorable ankylosis of the entire thoracolumbar spine; there is no evidence of incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months.

4.  Right lower extremity radiculopathy was first objectively shown by the medical record on January 27, 1997; the Veteran submitted a claim which was received by VA on August 29, 2003, upon which service connection was granted.

5.  Left lower extremity radiculopathy was first objectively shown by the medical record on January 6, 2004.


CONCLUSIONS OF LAW

1.  Because the pleading requirements for a motion for revision of the February 2005 and March 2006 rating decisions regarding the effective date assigned to the grant of service connection for DDD of the lumbar spine based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 3.105(a) (2016); Simmons v. Principi, 17 Vet. App. 104 (2003).

2.  For the period prior to May 7, 2013, the criteria for an initial evaluation of 30 percent, but no higher, for DDD of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).

3.  For the period from May 7, 2013, an initial evaluation of 40 percent, but no higher, have been met for DDD of the lumbar spine.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).

4.  The criteria for an effective date of August 29, 2003, but no earlier, for the grant of service connection for radiculopathy of the right lower extremity have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2016).

5.  The criteria for an effective date of January 6, 2004, but no earlier, for the grant of service connection for radiculopathy of the left lower extremity have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Letters dated in September 2001 and November 2004 discussed the evidence necessary to support a claim for service connection.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Letters dated in May 2007, December 2011, and July 2014 discussed the status of the Veteran's appeal and advised him of the manner in which VA determines disability ratings and effective dates.    

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  The Veteran was afforded VA examinations, and the Board finds that the resulting examination reports are adequate for the purpose of deciding the Veteran's claims, as the record was reviewed, the Veteran was examined, and the examiners provided the rationale underlying their conclusions.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

As to the claim of CUE, the Board notes that an allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision which is determined on the basis of the evidence of record at the time the decision in question was rendered. Hence, the VCAA is not applicable to this appeal.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process."); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Therefore, further discussion of the VCAA is not warranted with respect to this claim.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

Records from Charlotte Orthopedic Specialists indicate that the Veteran presented in January 1997 with complaints of having injured his back at work that month.  Examination revealed normal heel and toe walking.  Straight leg test was positive on the right.  Sensory examination showed a slight change in the first two toes of the right foot.  Motor was intact.  The provider noted that lumbar spine MRI revealed a moderate to large disc herniation at L5-S1 on the right.  Microdiscectomy was scheduled.  

The Veteran failed to report for a July 2002 VA examination.  

A July 2002 rating decision denied service connection for a back condition, noting that the evidence did not show that the claimed back disability was related to the Veteran's service-connected knee disability, and that the Veteran failed to report for examination which might have provided evidence supportive of his claim.

On VA examination in July 2003, the Veteran's history was reviewed.  The examiner noted the Veteran's report that he had not worked since 2001, when he fell and injured his back.  Physical examination revealed an antalgic gait favoring the right.  No diagnosis referable to the Veteran's spine was made.

A September 2003 VA treatment record notes the Veteran's request for a back brace.  

A November 2003 statement by a private internist indicates his opinion that the Veteran's knee condition was contributing greatly to aggravation of his lumbar and ankle pain.  

A December 2003 statement by a private orthopedist indicates his opinion that the Veteran's low back problems were affected by his knee impairment.  The author noted that the Veteran had experienced progressive problems with his low back, with disc herniation and right ankle pain.

A January 2004 VA pain consultation reflects the Veteran's complaint of bladder and bowel incontinence as well as low back pain.  The provider questioned whether the incontinence complaint was related to the Veteran's pain syndrome.  He indicated that a neurology consultation was desired.  On physical examination, cranial nerves II through XII were grossly normal.  Motor was 4/5, the provider noting that the Veteran had difficulty ambulating because of his knee and ankle.  He noted that it was difficult to ascertain what portion of the Veteran's pain was due to low back or post laminectomy syndrome and what was attributable to local knee and ankle irritation.  The impression included bladder and bowel involvement, but the provider indicated that he was unable to determine the etiology.  He also indicated post laminectomy syndrome and indicated that it was causing some discomfort bilaterally at the S1 nerve root.  

On VA examination in November 2004, the Veteran's history was reviewed.  He indicated that he had 10/10 pain and that it radiated down is right leg to the right great toe.  He stated that he was able to walk 20 to 25 feet.  He indicated that he was able to feed and groom himself.  On physical examination, the Veteran presented in a wheelchair, and acted as though he was in extreme pain.  Straight leg raising was negative bilaterally.  Range of motion testing revealed forward flexion to 50 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally, and rotation to 10 degrees.  The Veteran refused to exercise to fatigue due to extreme pain.  The examiner commented that the Veteran did not make his best effort in accomplishing functional testing.  Neurological testing indicated that light touch was decreased in the bilateral medial thigh, anterior thigh, lateral thigh, medial calf, anterior calf, lateral calf, medial foot, anterior foot, and lateral foot.  X-rays revealed normal lumbar lordosis and well-maintained vertebral body heights.  There was moderate degenerative disc disease at L5-S1.  The radiologist noted mild lumbar spondylosis.  The relevant diagnoses were lumbosacral spine moderate central disc protrusion at L5-S1 causing mild impingement of the bilateral S1 nerve roots.  The examiner opined that there was a 10 percent increase in back pain due to the Veteran's right knee disability.  

In February 2005, the RO granted service connection for DDD of the lumbar spine on the basis that it was permanently aggravated by the Veteran's service-connected knee disability.  It noted that prior to aggravation, DDD was considered to be 20 percent disabling, and that following aggravation by the service-connected disability, the total disability was considered by be 40 percent disabling because limitation of motion was moderate and painful.  

A March 2006 record from a private orthopedic surgeon indicates that the Veteran had a history of back surgery four or five years previously, with fecal incontinence since.  He reported that it had not been chronic, but occurred frequently.

On VA examination in September 2009, the Veteran's history was reviewed, to include his history of lumbar discectomy in 1997.  The Veteran denied urinary incontinence but endorsed urinary frequency, nocturia, and fecal incontinence consisting of occasional leakage.  He also endorsed numbness, paresthesias, leg or foot weakness, and falls.  He described moderate, constant back pain with radiation into the bilateral legs that was of a burning, shooting, sharp and heavy nature.  He indicated that he experienced severe weekly flare-ups that rendered him unable to perform any physical activity, and were alleviated by rest, medication, and heat.  The examiner indicated that the Veteran did not experience incapacitating episodes of spine disease.  Physical examination revealed a stooped posture, normal head position, and symmetrical spine.  Gait was antalgic, favoring the right knee.  There was lumbar fattening, but no other abnormal spinal contour.  There was guarding, pain with motion, and tenderness.  With the exception of right knee extension at 4/5, motor was 5/5 throughout.  Muscle tone was normal and there was no atrophy.  Sensation was normal with the exception of vibratory sense, which was 1/2 on the left and 0/2 on the right.  Reflexes on knee jerk and ankle jerk were 1+ (hypoactive).  Range of motion testing revealed flexion to 35 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 25 degrees.  There was objective evidence of pain on active motion, and evidence of pain following repetitive motion but no additional limitation.  Lasegue's sign was positive bilaterally.  On testing for non-organic physical signs, the Veteran reported extreme tenderness and withdrew with very light touch over the lumbar spine.  He reported lumbar pain with axial load and minimal straight leg raise.  Responses to neurological testing were not consistent with a particular dermatome.  The examiner concluded that the Veteran's responses were exaggerated and not consistent with X-ray and physical findings.  

A March 2010 VA treatment record notes the Veteran's complaint of low back pain radiating to both lower extremities, right worse than left.  The provider noted that despite endorsing a 10/10 pain level, the Veteran appeared to be in no physical or mental distress.  Muscle bulk and tone were normal, and strength was 5/5.  Reflexes were 2+ in the left knee and 1+ in the right knee and ankles.  Gait examination revealed normal station and base, and the Veteran was able to walk on his toes, heels, and tandem.  Sensory was decreased subjectively to  light touch, temperature, vibration, and position sense in the right lower extremity below the level of the knee.  

On VA examination in June 2010, the Veteran's history was reviewed.  He reported constant, severe low back pain which had become progressively worse.  He endorsed radiation to his legs, right worse than left.  He denied physician prescribed bed rest in the previous 12 months.  He denied flare-ups.  He indicated that he could not bend, lift, carry, or move heavy objects.  He reported that prolonged periods of walking and standing aggravated his back.  He endorsed stiffness, spasm, weakness, decreased motion, and numbness of his right leg.  He denied bowel and bladder function impairment.  He denied history of fall.  He indicated that the back disability did not interfere with activities of daily living.  He reported right leg weakness with tingling and numbness since surgery in 1997.  On physical examination, the Veteran's gait was limping with very slow propulsion.  He walked with a cane.  He was unable to walk on his heels and toes.  Head position was normal and there was no evidence of kyphosis or scoliosis.  The spine was symmetrical.  Lumbar lordosis was flat with mild tenderness but no evidence of paraspinal muscles spasm, weakness, atrophy, or guarding.  Range of motion testing revealed flexion to 50 degrees with a pulling type pain at the endpoint, extension to 15 degrees with pain throughout, lateral flexion to 25 degrees with pain at the endpoint, and rotation to 25 degrees with pain at the endpoint.  Repetitive motion testing did not result in greater limitation of motion.  

A May 2011 VA treatment record notes that the Veteran had 3/5 strength of the right leg.  

On VA examination in December 2011, the diagnosis was DDD of the lumbar spine.  The Veteran endorsed flare-ups and stated that prolonged sitting or standing exacerbated his symptoms.  Range of motion testing revealed flexion to 70 degrees with pain at 70 degrees, extension to zero degrees with pain at zero degrees, lateral flexion to 20 degrees bilaterally with pain at 20 degrees, and rotation to 20 degrees bilaterally with pain at 20 degrees.  The Veteran indicated that he was unable to perform repetitive motion testing due to pain.  The examiner noted that the Veteran had localized tenderness or pain to palpation in the form of paraspinous tenderness that resulted in abnormal gait.  Muscle strength was 5/5 with the exception of right hip flexion and knee extension, which was 4/5.  There was no muscle atrophy.  Reflex examination was normal at the knee and ankle.  Sensory examination was normal bilaterally at the upper anterior thigh, and at the thigh and knee; as well as on the left at the lower leg and ankle, and foot and toes.  It was decreased on the right at the lower leg and ankle, and foot and toes.  Straight leg test was positive bilaterally.  The examiner noted that radiculopathy on the right manifested in moderate constant pain, mild intermittent pain, mild paresthesias and or dysesthesias, and moderate numbness.  On the left, the examiner noted that radiculopathy manifested in mild constant pain, intermittent pain, and paresthesias and or dysesthesias.  She did not identify any other signs or symptoms of radiculopathy.  She concluded that radiculopathy was moderate on the right and mild on the left.  She indicated that the Veteran had intervertebral disc syndrome of the thoracolumbar spine, and that he had experienced a total duration of at least two weeks but less than four weeks incapacitation.   

A May 2012 VA pain medicine record notes the Veteran's report of incontinence at times.  

A November 2012 nerve conduction and electromyography report indicates that needle testing of the lower extremities failed to reveal evidence of pathology in the peripheral nervous system.

On VA neurological examination in May 2013, the Veteran's history was reviewed.  He reported limited ability to stand due to escalating pain in his low back, buttocks. And upper legs.  He reported problems with bowel and bladder urgency.  The Veteran was noted to walk with a markedly antalgic gain.  He showed marked pain behavior with groaning, periodic muscle jerks, frequent repositioning, and the inability to stand for any prolonged period.  He was unable to assume an erect position while standing, instead standing in forward flexion of approximately 20 degrees.  He was unable to perform Romberg due to pain and inability to depend on his cane for stabilization.  Forward flexion was  limited to 40 degrees by pain.  Straight leg raising was positive on the right.  Lower extremity reflexes were absent at the right knee, 1+ at the left knee.  Ankle jerks were absent bilaterally.  Plantar responses were flexor bilaterally.  Sensory testing revealed blunted vibration and temperature perception bilaterally.  Dermatomal testing of  light touch and pinprick was decreased in the right L5 dermatome and to a lesser degree in the left L5 dermatome with hyperalgesia noted in the left S1 dermatome.  The provider indicated that the Veteran had primarily bilateral lumbar radiculopathy due to nerve root entrapment secondary to post-surgical scarring and facet arthropathy.  

In April 2014, the Veteran reported ongoing bowel and bladder incontinence for two to three years.  The provider suggested neurological testing.  

During his September 2014 hearing, the undersigned explained the evidence necessary to support claims for higher evaluations and earlier effective dates.  The Veteran testified that he wore a back brace every day.   He stated that he originally injured his back in 1997, in an accident caused by his service-connected right knee giving out.  His representative described his stooped posture and estimated that he was stooped at a 45 degree angle.  He testified that his posture had been stooped since he reinjured his back in 2001.  He indicated that he ambulated with a cane or  crutches, and sometimes with a wheelchair.  

On VA examination in March 2016, the Veteran's history was reviewed.  The diagnosis was degenerative disc disease of the spine.  The examiner also diagnosed bilateral radiculopathy of the lower extremities.  The Veteran described flare-ups on an almost daily basis, causing him to be unable to lift, carry, or move heavy objects.  He also stated that he was unable to walk or stand for prolonged periods.  Range of motion testing revealed flexion to 35 degrees, extension to 5 degrees, and lateral flexion to 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  The examiner noted that pain was observed on examination, but that it did not result in functional loss.  He indicated that there was evidence of pain on weight bearing, and evidence of localized tenderness or pain on palpation; he specified that there was lumbar paravertebral muscle tenderness.  Following repetitive use, range of motion did not change.  The examiner noted that there was muscle spasm, localized tenderness, and guarding resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing on the right was 4/5 on hip flexion, and 3/5 on knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  On the left, muscle strength was 5/5 on hip flexion, knee extension, and ankle plantar flexion; and 4/5 on ankle dorsiflexion and great toe extension.  There was no sign of muscle atrophy.  Reflexes were absent on the right at the knee and ankle, and 1+ on the left.  Sensory examination was decreased bilaterally at the thigh and knee and decreased on the left and absent on the right at the lower leg and ankle.  It was decreased on the left and absent on the right at the foot and toes.  Radiculopathy was noted to cause mild constant pain, intermittent pain, paresthesias and or dysesthesias, and numbness on the left.  On the right, radiculopathy was noted to cause severe constant pain and intermittent pain, and moderate paresthesias and or dysesthesias and numbness.  The examiner indicated that the nerve roots involved were L2-L4 and L4-S3 bilaterally; he indicated that the severity of radiculopathy was severe on the right and mild on the left.  He noted that there was unfavorable ankylosis of the entire thoracolumbar spine.  He also noted the Veteran's report of incontinence and his use of absorbent materials.  

Analysis

CUE

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of clear and unmistakable error to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  Evidence that was not of record at the time of the decision cannot be used to determine whether CUE occurred.  Porter v. Brown, 5 Vet. App. 233 (1993). 

Clear and unmistakable error is one of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When attempting to raise a claim of clear and unmistakable error, a claimant must describe the alleged error with some degree of specificity, and, unless it is the kind of error, that if true, would be clear and unmistakable error on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Id. at 43-44.  Fugo further held that neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of clear and unmistakable error.  Id. at 44. 

Final RO decisions are entitled to a presumption of validity.  Berger v. Brown, 10 Vet. App. 166, 169 (1997).  The party bringing a CUE challenge to a final RO decision bears the burden of proving that the decision was based on a clear and unmistakable error.  Id.  This burden is not satisfied by the mere assertion that the decision contained CUE; instead, the party must describe the alleged error "with some degree of specificity" and must provide persuasive reasons "as to why the result would have been manifestly different but for the alleged error."  Fugo at 44;  Pierce v. Principi, 240 F.3d 1348 (2001).

The Veteran's representative argues that the AOJ committed error in its February 2005 and March 2006 rating decisions to the extent that they assigned incorrect effective dates for the grant of service connection for DDD of the lumbar spine.  In his October 2016 notice of disagreement, the representative noted that the Veteran's original claim of entitlement to service connection for a back disability was received by VA in May 2001, and that the subsequent July 2002 rating decision denied that claim, in addition to continuing a 30 percent evaluation for the Veteran's service-connected right knee disability.  The representative argues that the Veteran's February 2003 notice of disagreement was filed on a pro se basis, and that the Veteran did not specifically restrict his disagreement to the evaluation of his knee disability.  The representative cites to Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) and Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001) for the proposition that VA must determine all potential claims raised by the evidence, apply all relevant laws and regulations, which extends to giving a sympathetic reading to all pro se pleadings of record.

With respect to the argument that the Veteran filed his notice of disagreement on a pro se basis, the Board observes that a review of the record establishes that the Veteran was represented at the time of the July 2002 rating decision by The American Legion.  That organization received a copy of the rating decision and notification letter, as well as a copy of the March 2003 letter that responded to the Veteran's notice of disagreement, and the June 2003 statement of the case.  Thus, it cannot be said that the Veteran was unrepresented, or that his representative was not properly notified of the July 2002 rating decision or subsequent action by the AOJ.  

Moreover, the Veteran's notice of disagreement stated "I disagree with your decision concerning increasing of my disability."  While the Veteran did not state with specificity the issue with which he disagreed, the AOJ construed this statement as disagreement with the evaluation of his service-connected knee disability.  The Veteran's representative argues that if the AOJ had given the Veteran's notice of disagreement a sympathetic reading as required by Roberson and Szemraj, he would have been entitled to an effective date of May 30, 2001 for the grant of service connection for DDD.  Under the law, an NOD must (1) express disagreement with a specific determination of the agency of original jurisdiction (AOJ), i.e. the RO; (2) be filed in writing; (3) be filed with the AOJ; (4) be filed within one year after the date of mailing of notice of the AOJ decision; and (5) be filed by the claimant or the claimant's authorized representative.  While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  Here, the Veteran's language related to an increase in disability compensation, and the Board concludes that the AOJ reasonably construed that language as an expression of disagreement with the evaluation of the service-connected knee disability.  
  
In any event, the argument regarding whether the Veteran's February 2003 notice of disagreement encompassed the issue of entitlement to service connection for a back disability fails to demonstrate that at the time of the February 2005 and March 2006 rating decisions, the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  At best, the assertion in this case is to the effect that the Veteran's February 2003 NOD should have been interpreted in a manner that was more beneficial to him.  The assertion, standing alone, is not a valid assertion of CUE.  In essence, the Veteran's arguments do not point to any error of fact or law in the rating decisions under collateral attack, but to the RO's interpretation of his March 2003 notice of disagreement.  Having determined that the Veteran's assertions do not raise a valid allegation of CUE in the February 2005 or March 2006 rating decisions, the Board must dismiss the Veteran's motion for revision without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003).

Evaluation of DDD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

In cases where service connection for a disability has been granted on the basis of aggravation, the baseline and current levels of severity of the disability must be determined using the Schedule for Rating Disabilities.  38 C.F.R. §  3.310(b).  The extent of aggravation is then determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level of severity.  Id.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gain or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2016).  

Associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 1.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id. at Note 5.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2016).

Having carefully reviewed the record, the Board concludes that for the period prior to the May 2013 VA examination, the objective evidence supports an evaluation of 40 percent.  At worst during this period, flexion was limited to 35 degrees on examination in September 2009, which is contemplated by the criteria for an evaluation of 40 percent.   

Having determined that the Veteran's low back disability warrants a 40 percent rating for the period prior to May 7, 2013, the Board must now address the issue that arises from the fact that the Veteran was granted service connection for his low back disability on the basis that it was aggravated beyond its natural progression by his service connected knee disability.  As stated above, when service connection is granted based on aggravation, the baseline level of disability must be subtracted from the current overall level of disability.  38 C.F.R. § 3.310(b).

Here, the grant of service connection based on aggravation was based on the November 2004 VA examination, in which the examiner stated that there was a 10 percent increase in back pain due to the Veteran's right knee disability.  Although the examiner did not specifically discuss the baseline manifestations of the Veteran's back disability, on review of the objective evidence, the Board concludes that the disability was no more than 10 percent disabling prior to aggravation.  Thus, as the evidence for this period supports a 40 percent evaluation, and accounting for Veteran's pre-existing baseline level of disability, the Board finds that a 30 percent rating for the Veteran's low back disability is warranted for that same period.

For the period from March 7, 2013, the medical evidence demonstrates unfavorable ankylosis of the entire thoracolumbar spine.  In that regard, a May 2013 VA neurological examiner stated that the Veteran was unable to assume an erect position while standing, instead standing in forward flexion of approximately 20 degrees.  A subsequent March 2016 VA examiner indicated that there was unfavorable ankylosis of the entire thoracolumbar spine.  This medical finding supports a 50 percent evaluation.  

Having determined that the Veteran's low back disability warrants a 50 percent rating for the period from May 7, 2013, the Board must now address the issue that arises from the fact that the Veteran was granted service connection for his low back disability on the basis that it was aggravated beyond its natural progression by his service connected knee disability.  As stated above, when service connection is granted based on aggravation, the baseline level of disability must be subtracted from the current overall level of disability.  38 C.F.R. § 3.310(b).  Having concluded that the disability was no more than 10 percent disabling prior to aggravation, having determined that the evidence for this period supports a 50 percent evaluation, and accounting for Veteran's pre-existing baseline level of disability, the Board finds that a 40 percent rating for the Veteran's low back disability is warranted for that same period.

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, there is no indication of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's low back disability are appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted. As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's DDD of the lumbar spine with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

In short, there is nothing in the record to indicate that the Veteran's service-connected disabilities cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Effective Dates

The Veteran seeks earlier effective dates for the grants of service connection for right and left lower extremity radiculopathy.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2014). 

As noted above, the criteria for evaluation of spine disabilities directs that neurologic abnormalities associated with disabilities of the spine are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 1.  

Thus, the pertinent question in this case is when during the pendency of the appeal was radiculopathy shown by the objective evidence.  

With respect to this question, the Board observes that records from Charlotte Orthopedic Specialists indicate that in January 1997, sensory examination revealed a change in the first two toes of the right foot.  Moreover, MRI revealed a large disc herniation on the right.  On VA examination in January 2004, the examiner indicated that post laminectomy syndrome was causing some discomfort bilaterally at the S1 nerve root.  

With respect to the Veteran's right lower extremity radiculopathy, the Board concludes that the effective for the grant of compensation for this disability should be August 29, 2003, the date of receipt of the Veteran's claim.  In this regard, the record supports a finding that there were neurological manifestations in the right lower extremity related to the Veteran's service-connected back disability.  Accordingly, these manifestations should be separately evaluated from August 29, 2003.

Regarding left lower extremity radiculopathy, the first objective evidence of such dates to the January 2004 examination, when the examiner stated that post laminectomy syndrome had caused bilateral discomfort at the S1 nerve root.  As such, these left lower extremity manifestations should be separately evaluated from January 6, 2004, the date of the VA examination.  

The evaluation of these disabilities for the earlier periods granted herein is the subject of the remand which follows.

ORDER

The motion for revision of the February 4, 2005 rating decision regarding the effective date assigned to the grant of service connection for DDD of the lumbar spine on the basis of CUE is dismissed without prejudice to refiling.  

The motion for revision of the March 3, 2006 rating decision regarding the effective date assigned to the grant of service connection for DDD of the lumbar spine on the basis of CUE is dismissed without prejudice to refiling.  

For the period prior to May 7, 2013, an initial evaluation 30 percent for DDD of the lumbar spine is granted, subject to the regulations controlling the payment of monetary benefits.

For the period from May 7, 2013, an initial evaluation of 40 percent, but no higher, for DDD of the lumbar spine is granted, subject to the regulations controlling the payment of monetary benefits.

Entitlement to an effective date of August 29, 2003 for the grant of service connection for right lower extremity radiculopathy is granted, subject to the regulations controlling the payment of monetary benefits.

Entitlement to an effective date of January 6, 2004 for the grant of service connection for left lower extremity radiculopathy is granted, subject to the regulations controlling the payment of monetary benefits.


REMAND

The Board has granted earlier effective dates for the grants of service connection for right and  left lower extremity radiculopathy.  To ensure that due process is afforded, the question of the evaluations of these disabilities for these earlier periods must be addressed in the first instance by the AOJ.  The issue of entitlement to higher initial evaluations for right lower extremity radiculopathy is in appellate status.  As any development of evidence pertaining to the evaluation of this disability might also produce evidence pertaining to subsequent periods also on appeal, the Board has concluded that the AOJ should consider the evaluation of this disability for the entire appellate period.  

As noted, service connection for bowel and bladder incontinence was granted in a September 2014 rating decision.  In August 2015, the Veteran disagreed with both the evaluations and effective dates of the grant of service connection.  While the AOJ issued a statement of the case with respect to the effective date assigned to the grant of service connection, no such document has been issued regarding the evaluations assigned to these disabilities.  The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding this issue must be provided to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

The Veteran seeks earlier effective dates for the grant of service connection for bladder and bowel incontinence.  His representative has argued that the record reflects findings of these claimed disabilities prior to the current effective date, April 21, 2014.  The Board notes that the Veteran complained of incontinence as early as January 2004; however, the record is unclear as to the etiology of those complaints.  In that regard, the January 2004 VA provider stated that he was unable to determine the etiology of the incontinence complaints.  As the date of onset of incontinence due to the Veteran's low back disability is unclear, the Board has concluded that the record should be reviewed by a medical provider, and an opinion obtained regarding the onset of incontinence due to the Veteran's DDD of the lumbar spine.  

Finally, the Board notes that further development and adjudication of the claims remanded herein might also provide evidence pertaining to the Veteran's claim of entitlement to an earlier effective date for the grant of a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine, to the extent possible, the onset of bladder and bowel incontinence as the result of DDD of the lumbar spine.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

After interview and examination of the Veteran, and review of the record to include this remand, the examiner should indicate the date of onset of bladder and bowel incontinence due to DDD of the lumbar spine.   

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).



2.  Conduct all necessary development pertaining to the evaluation of radiculopathy of the lower extremities for the earlier periods granted herein, and assign evaluations based on the evidence of record and any additional evidence obtained as the result of development action.  

3.  Issue the appellant a statement of the case on the issues of entitlement to higher initial evaluations for bladder and bowel incontinence pursuant to 38 C.F.R. § 19.26 (2016).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition.

4.  After completing any additional development deemed necessary, the AOJ should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


